MEMORANDUM ***
Marta Lydia Alas-Sorto, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“U”) order denying her motion to reopen proceedings in which she was ordered deported in absentia. We have jurisdiction pursuant to former 8 U.S.C. § 1105a(a). Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc). Reviewing for abuse of discretion, id. at 1187, we deny the petition for review.
Contrary to Alas-Sorto’s contentions, the agency provided her with sufficient notice of her immigration proceedings. See 8 U.S.C. § 1229(a)(1); Khan v. Ashcroft, 374 F.3d 825, 828-29 (9th Cir.2004). The IJ concluded, and the record evinces, that Alas-Sorto was personally served with the Order to Show Cause (“OSC”). The OSC was in both English, and AlasSorto’s native language of Spanish, and gives the time and location of the hearing *892as well as the consequences for failure to appear.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.